                   UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT


JOAN T. KLOTH-ZANARD,              :
                                   :
     Plaintiff,                    :
                                   :
     v.                            :      CASE NO.    3:15CV124(DFM)
                                   :
DEPARTMENT OF SOCIAL SERVICES,     :
et al.,                            :
                                   :
     Defendants.                   :


                   RULING ON MOTIONS TO DISMISS

     The plaintiff, Joan T. Kloth-Zanard, brings this § 1983 action

against Connecticut Department of Children and Families ("DCF")

employees Jean Norvig, Christine Lupke, and Carl Graham-Leichner,

alleging that they improperly placed her on DCF's child abuse and

neglect registry in 1997 and failed to give her notice and an

opportunity to challenge her placement.      She asserts a "stigma-

plus" procedural due process claim and state law claims of breach

of fiduciary duty, defamation, and slander and libel.          Pending

before the court are the defendants' motions to dismiss pursuant

to Fed. R. Civ. P. 12(b)(6).     (Doc. ##134, 147.)   For the reasons

that follow, the motions are granted.1




     1This is not a recommended ruling. The parties consented to
the jurisdiction of a magistrate judge and the case was transferred
to the undersigned. (Doc. #138.)
I.     Facts

       The following facts are taken from the plaintiff's fourth

amended complaint2 and are assumed to be true for purposes of the

motions to dismiss.

       The defendants were DCF employees.            Jean Norvig ("Norvig")

was a social worker; defendant Christine Lupke ("Lupke") was a

social worker supervisor and Norvig's supervisor; and Carl Graham-

Leichner ("Graham-Leichner") was a program supervisor and Norvig

and Lupke's supervisor.         (Doc. #114, Fourth Amended Compl. ¶¶9-

11.)    In August 1997, the defendants "prepared and submitted" to

Connecticut superior court "a summary of facts substantiating

allegations of neglect" as to the plaintiff. (Compl. ¶¶15-16.)

Graham-Leichner       filed   "a    petition   for    neglect     against     the

plaintiff      in   Connecticut     superior   court."          (Compl.     ¶17.)

Connecticut maintains a central registry for child abuse and

neglect ("registry") pursuant to Conn. Gen. Stat. § 17a-101k.

(Compl.   ¶7.)       The   defendants   "falsely     and   without    cause    or

justification"      placed    the   plaintiff's    name    on   the   registry.

(Compl. ¶12.)       They did not inform the plaintiff of her placement

on the registry. (Compl. ¶14.) As a result, she had no opportunity

to challenge her placement on the registry. (Compl. ¶14.)


       2Althoughthe plaintiff was self-represented when she
commenced this litigation in 2015, the court subsequently
appointed counsel. Pro bono counsel filed the operative complaint
and the responses to the motions to dismiss.
                                        2
       At a hearing in November 1997, the superior court concluded

that the petition for neglect was "unsubstantiated and should be

withdrawn."     (Compl. ¶17.)   Graham-Leichner "withdrew the petition

without a finding of neglect against the plaintiff and informed

Norvig and Lupke of that outcome."      (Compl. ¶17.)   The defendants

failed to remove the plaintiff's name from the registry. (Compl.

¶18.)    Between 1997 and 1998, the plaintiff "communicate[d] . . .

with the State of Connecticut Department of Children and Families

but was never informed that she had been placed and remained" on

the registry.3 (Compl. ¶22.) From 1997 through 2012, the plaintiff

sought, but did not obtain, employment with employers "who would

have and/or did perform background checks upon her to check for

her placement on the central registry for abuse and neglect."

(Compl. ¶23.)     In June 2012, the plaintiff discovered that she was

on the registry when a prospective employer informed her that a

background check indicated that she was on the registry.       (Compl.

¶24.)   On June 26, 2012, the plaintiff "made a request of the State

of Connecticut for removal from the registry and the State of

Connecticut removed the plaintiff's name . . . ."       (Compl. ¶¶25-

26.)

       The plaintiff sues the three defendants in their individual

capacities asserting a Fourteenth Amendment procedural due process


       3The   plaintiff does not allege any contact with DCF after
1998.
                                    3
claim (count 1) and state law claims of breach of fiduciary duty

(count 2); defamation (count 4)4 and slander and libel (count 5).

II.    Legal Standard

       When considering a Rule 12(b)(6) motion to dismiss, the court

must determine whether the plaintiff has alleged "enough facts to

state a claim to relief that is plausible on its face."          Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007).            "A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged."          Ashcroft v. Iqbal, 556 U.S.

662,   678     (2009).   The   court   accepts   the   complaint's   factual

allegations as true, Twombly, 550 U.S. at 572, and "draw[s] all

reasonable inferences in favor of the non-moving party."             Vietnam

Ass'n for Victims of Agent Orange v. Dow Chem. Co., 517 F.3d 104,

115 (2d Cir. 2008).       However, a court is "not bound to accept as

true a legal conclusion couched as a factual allegation" or "to

accept as true allegations that are wholly conclusory." Krys v.

Pigott, 749 F.3d 117, 128 (2d Cir. 2014).

III. Discussion

       A.     Stigma-Plus Due Process Claim

       In count one, the plaintiff alleges that the defendants

deprived her of a liberty interest without due process in violation




       4The   complaint does not contain a count 3.
                                       4
of the Fourteenth Amendment when "in 1997 and continuing thereafter

until 2012 [they] failed and refused to provide the plaintiff"

with notice of her placement on the registry and denied her an

opportunity to challenge her placement or seek removal. (Compl.

¶29.)   As a result of her placement on the registry, she was denied

employment opportunities because prospective employers consulted

the registry. (Compl. ¶23.)

     "A   'stigma-plus'      claim   is      a   subset    of    procedural      due

process.'"    Grasson v. Bd. of Educ. of Town of Orange, 24 F. Supp.

3d 136, 147 (D. Conn. 2014).         "To formulate a claim under the Due

Process Clause of the Fourteenth Amendment, a plaintiff must

demonstrate that he or she possesses a constitutionally protected

interest in life, liberty, or property, and that state action has

deprived him or her of that interest."             Valmonte v. Bane, 18 F.3d

992, 998 (2d Cir. 1994).       "'Stigma plus' refers to a claim brought

for injury to one's reputation (the stigma) coupled with the

deprivation    of   some    'tangible       interest'     [e.g.,   the    loss   of

government    employment]     or   property      right    (the   plus),   without

adequate process."         DiBlasio v. Novello, 344 F.3d 292, 302 (2d

Cir. 2003).    "Although damage to one's reputation is not by itself

sufficient to invoke the procedural protection of the Due Process

Clause, [a plaintiff] can demonstrate infringement of a protected

liberty interest by showing that inclusion of her name [on a state



                                        5
child abuse registry] resulted in 'stigma plus.'"         McCaul v.

Ardsley Union Free Sch. Dist., 514 F. App'x 1, 3–4 (2d Cir. 2013).

      B.     Conn. Gen. Stat. § 17a-101k, the Registry Statute

      An explanation of Connecticut's registry statute is necessary

for an understanding of the issues in this case.5

      Established in 1996, the registry, which was maintained by

DCF, consisted of reports of suspected abuse or neglect. Public

Act 96-246, § 14.6    Reports were required to be kept confidential,

except where authorized specifically by statute or regulation.

Id.

      In 1997, when the plaintiff allegedly was added to registry,

the registry statute did not require that individuals be given any

notice or hearing before their names were placed on the registry.

The statute did not provide any procedures by which individuals

could challenge their placement.




      5The court takes judicial notice of the pertinent state
statute. See Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67,
75 (2d Cir. 1998) ("[A] district court may rely on matters of
public record in deciding a motion to dismiss under Rule 12(b)(6),
including case law and statutes"); Robinson v. Wentzell, No.
3:18CV274(SRU), 2019 WL 1207858, at *6 (D. Conn. Mar. 14, 2019)
(noting that it is "proper to take judicial notice of any pertinent
state statutes")
     6Public Act 96-246 provided that the "Commissioner of Children

and Families shall maintain a registry of the reports received
pursuant to sections 2 through 5, inclusive, of this act and shall
adopt regulations to permit the use of the registry on a twenty-
four hour basis to prevent or discovery abuse of children." Public
Act 96-246, § 14.
                                  6
     In 2005, Conn. Gen. Stat. § 17a-101k was amended.            See Public

Act 05-207.     The registry changed from a "registry of reports" to

a "registry of the commissioner's findings of abuse or neglect of

children." (Emphasis added.)        The 2005 amendments added notice and

hearing procedures that DCF was required to provide before placing

an individual's name on the registry as well as appeal procedures.

§ 17-101k(b)(3), (c).        For individuals "against whom a finding of

abuse or neglect was substantiated prior to May 1, 2000," the

statute stated that such individuals "may appeal such finding as

provided by the statute." § 17a-101k(g).7           The statute further

provided that "[r]ecords containing unsubstantiated findings shall

remain sealed, except that such records shall be made available to

department employees in the proper discharge of their duties and

shall   be   expunged   by    the   commissioner   five   years   from   the

completion date of the investigation if no further report is made

about the individual subject to the investigation . . . ." § 17a-

101k(h).

     C.      Qualified Immunity

     The defendants move to dismiss the plaintiff's due process

claim on the grounds of qualified immunity.           They argue that in

light of the case law and the relevant statute, they could not


     7Section 17a-101k(g) states: "Any individual against whom a
finding of abuse or neglect was substantiated prior to May 1, 2000,
and who has not previously appealed such finding, may appeal such
finding as provided in this section."
                                      7
have known that their conduct violated clearly established law.

(Doc. #134-1 at 17.)

       "Qualified immunity shields government officials from claims

for money damages unless a plaintiff pleads facts showing that

(1)    the official violated a statutory or constitutional right,

and (2) the right was clearly established at the time of the

challenged conduct." Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)

(quotation marks and citations omitted). The court has "discretion

to decide which of the two prongs of qualified-immunity analysis

to tackle first." Id.

       As to the second prong, "[c]learly established means that, at

the time of the [defendant's] conduct, the law was sufficiently

clear that every reasonable official would understand that what he

is doing is unlawful." District of Columbia v. Wesby, ___ U.S.

___,    138 S. Ct. 577, 589 (2018)(citation and quotation marks

omitted).    "In other words, existing law must have placed the

constitutionality of the [defendant's] conduct 'beyond debate.'"

Id. (quoting Ashcroft, 563 U.S. at 741).   "This demanding standard

protects 'all but the plainly incompetent or those who knowingly

violate the law.'" Id. (quoting Malley v. Briggs, 475 U.S. 335,

341 (1986)).

       "To be clearly established, a legal principle must have a

sufficiently clear foundation in then-existing precedent."   Wesby,

138 S. Ct. at 590.     "It is not enough that the rule is suggested

                                  8
by then-existing precedent. The precedent must be clear enough

that every reasonable official would interpret it to establish the

particular rule the plaintiff seeks to apply."          Id.     "Otherwise,

the rule is not one that every reasonable official would know."

Id. at 590 (internal quotation marks omitted).

     "The 'clearly established' standard also requires that the

legal principle clearly prohibit the [defendant's] conduct in the

particular circumstances before him."         Wesby, 138 S. Ct. at 590.

"This requires a high 'degree of specificity.'"               Id. (quoting

Mullenix v. Luna, 577 U.S. ––––, ––––, 136 S.Ct. 305, 309 (2015)

(per curiam)).   "[C]ourts must not 'define clearly established law

at a high level of generality, since doing so avoids the crucial

question whether the [official] acted reasonably in the particular

circumstances that he or she faced.'"         Wesby, 138 S. Ct. at 590

(quoting    Plumhoff   v.    Rickard,   572   U.S.   765,     779   (2014)).

"Specifically, the law must be so clearly established with respect

to the particular conduct and the specific context at issue that

every reasonable official would have understood that his conduct

was unlawful." Mara v. Rilling, 921 F.3d 48, 68–69 (2d Cir. 2019)

(quotation marks and citation omitted).

     "The   doctrine   [of    qualified   immunity]    'is     often   fact-

intensive . . . ." Treizon Lopez v. Semple, No. 3:18CV1907(KAD),

2019 WL 2548136, at *6 (D. Conn. June 20, 2019).            "[I]f facts are

in dispute, a court may need to have a jury resolve them before it

                                    9
can decide whether qualified immunity bars a plaintiff's claim .

. . or, at least, it may require a full record on a motion for

summary judgment to determine if there is a factual issue.'" Id.

(quoting Birch v. City of New York, 184 F. Supp. 3d 21, 28 (E.D.N.Y.

2016)).   "However, if, upon drawing every factual inference in

favor of the plaintiff, the question is purely the state of law at

the time of a defendant's allegedly tortious conduct, so that the

court can determine whether a reasonable state [official] should

have known that what he was doing violated the law, then a court

can determine the availability of qualified immunity on a motion

to dismiss under Rule 12(b)(6)." Birch, 184 F. Supp. 3d at 28.

See McKenna v. Wright, 386 F.3d 432, 436 (2d Cir. 2004) (a

qualified immunity defense may be asserted on a Rule 12(b)(6)

motion "as long as the defense is based on facts appearing on the

face of the complaint").      "Indeed, the district court should

consider the application of qualified immunity at the earliest

stage possible because the purpose of the doctrine is to protect

state officials from having to defend against civil liability

claims when they perform their duties reasonably."   Treizon Lopez,

2019 WL 2548136, at *6.

     In opposition to the defendants' argument, the plaintiff

contends that "reasonable actors in defendants' positions would

have known that plaintiff had a right not to be placed on the

registry without notice or hearing, and to be removed or given

                                10
process after she had been placed on it without notice or a

hearing."    (Doc. #144 at 13.)     She acknowledges that the statute

did not require that the plaintiff be given notice and a hearing

before being placed on the registry in 1997 but argues nonetheless

that the Second Circuit's 1994 decision in Valmonte v. Bane 18

F.3d 992 (2d Cir. 1994) "would have put reasonable people in

defendants' positions on notice" that an individual was entitled

to due process before being listed on the registry.         (Doc. #144 at

19.)

       In Valmonte, the plaintiff sued the Commissioner of the New

York State Department of Social Services and the Commissioner of

the Orange County Department of Social Services ("the state")

alleging that their inclusion of her name on the New York State

Central Register of Child Abuse and Maltreatment ("the Central

Register") violated her Fourteenth Amendment right of due process.

She claimed that the state deprived her of a liberty interest by

disseminating to potential employers her placement on the Central

Register, and that the      statutory    procedures   to allow her to

challenge    her   designation    were   constitutionally    inadequate.

Valmonte v. Bane, 18 F.3d 992, 998 (2d Cir. 1994).      On appeal, the

Second Circuit concluded that the plaintiff stated a cause of

action for deprivation of a liberty interest because her "inclusion

on the list potentially damages her reputation by branding her as

a child abuser, which certainly calls into question her good name,

                                   11
reputation, honor, or integrity" and "[d]issemination to potential

employers . . . gives rise to stigmatization."   Id. at 1000.    The

Second Circuit then went on to carefully analyze the provisions

and procedural safeguards in the New York statute, ultimately

concluding that the "high risk of error produced by the procedural

protections established by New York [was] unacceptable."      Id. at

1004-05.

     The plaintiff here argues that Valmonte "would have put a

reasonable caseworker in these defendants' positions on notice

that even if the [plaintiff] wasn't entitled to any particular

statutory process" - because the Connecticut statute did not so

require - that "some process . . . was required, a phone call or

an email or some sort of process [that] in some way . . . would

allow the person to know that they were on the registry and have

a chance to contest that . . . ."   (Doc. #181, Tr. at 18.)

     The court's inquiry "is whether, in light of the relevant

body of law, the unlawfulness of the defendants' actions was

clearly established when they acted."   Simon v. City of New York,

893 F.3d 83, 100 (2d Cir. 2018).        It was not.     No clearly

established law precluded defendants' conduct at the time in

question.   Valmonte addressed the constitutionality of the New

York state statutory scheme governing its registry.8   The court is


     8It is worth noting that Connecticut enacted its registry
statute after Valmonte was decided. "Laws enacted by the state
                               12
not persuaded that it afforded the defendant social workers in

this    case    notice   that     their      conduct   contravened     clearly

established law.

       The plaintiff next argues that the protections added to the

statute by the 2005 amendments for individuals listed on the

registry post-2005 "would have put a reasonable DCF social worker

on notice that those placed on the Registry before the amendment"

were entitled to due process.          (Doc. #144 at 21.)    The defendants'

failure to notify the plaintiff that she was on the registry

"violated plaintiff's clearly established constitutional rights."

(Doc. #144 at 22.)

       The plaintiff does not claim that the defendants violated the

statute.       The   statute    does   not    specifically   address   notice

requirements for persons who were listed on the registry before

the amendments.      Rather, she contends that the amendments should

have spurred the defendants to take some action on their own

initiative and provide the plaintiff some form of notice.                   No




legislatures are presumptively constitutional." Kennedy v.
Louisiana, 554 U.S. 407, 465 (2008).     In determining whether a
government defendant's actions were objectively reasonable, a
"heavy presumption in favor of qualified immunity" exists when a
government official is enforcing a "presumptively valid statute."
Connecticut ex rel. Blumenthal v. Crotty, 346 F.3d 84, 104 (2003).
Here, the defendants reasonably could have concluded that they
were not violating the Fourteenth Amendment when the plaintiff's
name was placed on the DCF abuse and neglect registry without
process because Conn. Gen. Stat. § 17a-101k did not require any.

                                        13
precedent would have made clear to these defendants that their

failure to afford the plaintiff administrative procedures not

required    by   the    statute      violated    the    plaintiff's    clearly

established rights. The court cannot conclude that the defendants'

alleged actions – or inactions - violated clearly established law.

Accordingly, the defendants are entitled to qualified immunity.

      D.   State Law Claims

      The court, having dismissed the federal claim, declines to

exercise supplemental jurisdiction under 28 U.S.C. § 1367 over the

state law claims and those claims are dismissed without prejudice.

IV.   Conclusion

      For these reasons, the defendants' motions to dismiss are

GRANTED as follows:       Count 1, the § 1983 procedural due process

claim, is dismissed with prejudice and counts 2, 4, and 5, the

state law claims, are dismissed without prejudice.

      SO   ORDERED     this   11th    day   of   July    2019   at    Hartford,

Connecticut.

                                     ____________/s/______________
                                     Donna F. Martinez
                                     United States Magistrate Judge




                                       14
